Title: To George Washington from George Wythe, 25 October 1781
From: Wythe, George
To: Washington, George


                  
                     Sir
                      25 Oct. 1781
                  
                  The professors of William and Mary are separated by various avocations so that it will perhaps be difficult suddenly to convene them.  The answer therefore to their address, if it please your Excellency, may be inclosed in a letter directed to me.  Permit me to interrupt your important deliberations with saying a word or two more upon the subject of it.  Last year, until the british invasion, the university was in a prosperous state.  A respectable number of young gentlemen in it were persuing their studies with such assiduity, and some of them had made such a progress, as I venture to say would have given you pleasure.  And many others had resolved, and were preparing to follow their example.  I have reason to believe most of them when the present necessary obstruction shall be removed will return and be accompanied with more.  There are, in one apartment of the college, a costly library and in another a valuable apparatus for making philosophical experiments.  I beg your Excellency to signify to the C. de R. that you will take it kindly if the officers who have charge of the soldiers to be lodged in the college be desired to prevent any injury to those articles, and the places in which they are deposited.  I am persuaded you will pardon my freedom and earnestness in this business, because I think you will attribute them to the true motive.  I have the honour to be Sir, Your most obedient servant
                  
                     G. Wythe
                  
               